NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                  CHARLES V.,
                                   Appellant,

                                         v.

               DEPARTMENT OF CHILD SAFETY, C.V., J.V.,
                   TOHONO O’ODHAM NATION,
                            Appellees.

                              No. 1 CA-JV 20-0050
                                FILED 10-6-2020


            Appeal from the Superior Court in Maricopa County
                              No. JD36698
                  The Honorable M. Scott McCoy, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, PC, Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Dawn Rachelle Williams
Counsel for Appellee Department of Child Safety

Law Office of Justin Fernstrom
By Justin Fernstrom
Counsel for Appellee Tohono O'odham Nation
                        CHARLES V. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge D. Steven Williams joined.


W E I N Z W E I G, Judge:

¶1           Charles V. (“Father”) appeals the juvenile court’s order
terminating his parental rights to C.V. and J.V. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Father and Mother are the biological parents of C.V., born in
2004, and J.V., born in 2012.1 Mother is a member of the Tohono O’odham
Nation (“Nation”), and her children are eligible for tribe membership. The
Indian Child Welfare Act therefore governs this proceeding. See 25 U.S.C.
§§ 1902, 1903.

¶3           Father was on probation for drug and weapons charges when
C.V. was born. Before C.V. turned three, Father had served two short jail
sentences and committed several probation violations. A year after J.V. was
born, Father was arrested for assaulting Mother and for possessing
marijuana. He pleaded guilty to domestic violence and drug charges and
was placed on probation.

¶4           The couple soon separated. Father moved with the children
into his mother’s house. The children’s Mother was rarely present. Father
was arrested three more times between 2014 and 2016 for possession of
heroin and violating probation. Father failed to appear in court and a
warrant was issued for his arrest.

¶5           Father neglected the medical, dental and educational needs of
both children. C.V. was often required to fill the parental void and care for
his younger sibling, including feedings, diaper changes and getting J.V.
ready for school. Both children fell behind academically and had excessive
school absences.



1      The juvenile court also severed Mother’s parental rights, but she is
not a party to this appeal.


                                     2
                        CHARLES V. v. DCS, et al.
                          Decision of the Court

¶6             Police again arrested Father in July 2018 after finding
methamphetamine, heroin and a firearm in his home during a search
related to a drug trafficking investigation. Police also learned that Father
had an outstanding arrest warrant. Father was sentenced to 2.5 years in
prison after pleading guilty to possession or use of narcotic drugs. Father
left both children with his sister (“Aunt”) and reported for his sentence in
November 2018. Aunt soon contacted DCS because J.V. became “really
sick” and Father had not authorized her to obtain medical treatment for the
children. Mother could not be located.

¶7            DCS filed a dependency petition in November 2018. The
juvenile court found both children dependent in May 2019 because neither
parent was “willing . . . to meet their basic needs,” citing Father’s “long
history” of substance abuse. Having established paternity, DCS told Father
how he could achieve reunification. The Nation was invited to “all
meetings” and updated on the children’s status.

¶8            Both children attended individual therapy to address the
trauma from living with Father. Information also surfaced that Father
physically abused C.V. The children also enrolled in tutoring. Aunt
encouraged them to explore their Native American heritage and worked
with the Nation toward enrollment. She also obtained much-needed dental
care for J.V.

¶9            The children did not want to visit Father in prison and no
visits were arranged. The children had no “bond” with Father and “d[id]
not wish to return to” him. Father still spoke with the children over the
telephone every few weeks. Aunt later terminated the calls because of
Father’s “inappropriate” conduct.

¶10           DCS moved to terminate Father’s parental rights to both
children based on the length of incarceration for a felony offense under
A.R.S. § 8-533(B)(4). Father moved to have his sister appointed permanent
guardian. The juvenile court held a contested one-day severance and
guardianship adjudication in late January 2020. The Nation was
represented by counsel. Five witnesses testified, including Father, Mother,
Aunt and the case managers from both DCS and the Nation. The court then
terminated Father’s parental rights to C.V. and J.V., finding that DCS
proved the length of felony sentence statutory ground and that termination
was in the children’s best interests, emphasizing that it offered much-
desired “permanency and stability.” The court also found, under ICWA,
that active but unsuccessful efforts were made to prevent the breakup of
the Indian family, and that Father’s continued custody would likely cause


                                     3
                          CHARLES V. v. DCS, et al.
                            Decision of the Court

serious emotional or physical damage to the children. Father timely
appealed. We have jurisdiction under A.R.S. §§ 8-235 and 12-120.21.

                                 DISCUSSION

¶11            Parental rights are properly terminated when the juvenile
court finds clear and convincing evidence of a statutory ground for
termination under A.R.S. § 8-533(B) and a preponderance of the evidence
shows that termination is in the child’s best interests. Valerie M. v. Ariz.
Dep’t of Econ. Sec., 219 Ariz. 331, 334, ¶ 9 (2009). ICWA requires two more
findings here. The court must find “that active efforts have been made to
provide remedial services and rehabilitative programs designed to prevent
the breakup of the Indian family and that these efforts have proved
unsuccessful.” 25 U.S.C. § 1912(d); accord Ariz. R. P. Juv. Ct. 66(C). The
court must also find evidence beyond a reasonable doubt that the continued
custody of the children by the parent is likely to result in serious emotional
or physical damage to the child. 25 U.S.C. § 1912(f).

¶12             We affirm a severance order of the juvenile court unless the
record contains no reasonable evidence to support its factual findings.
Jennifer S. v. Dep’t of Child Safety, 240 Ariz. 282, 286-87, ¶ 16 (App. 2016). We
view evidence in the light most favorable to sustaining the juvenile court’s
findings, Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 234, ¶ 13 (App.
2011), and do not reweigh the evidence on appeal, Yvonne L. v. Ariz. Dep't
of Econ. Sec., 227 Ariz. 415, 422, ¶ 27 (App. 2011).

               A.     Length of Felony Sentence Statutory Ground

¶13            Father first challenges the superior court’s finding of statutory
grounds under A.R.S. § 8-533(B)(4); he does not contest the court’s best-
interest findings. A juvenile court may terminate a parent’s rights if it finds
by clear and convincing evidence “[t]hat the parent is deprived of civil
liberties due to the conviction of a felony . . . if the sentence of that parent is
of such length that the child will be deprived of a normal home for a period
of years.” A.R.S. § 8-533(B)(4). A “normal home” refers to the incarcerated
parent’s obligation to provide a home in which that parent has a presence,
not a “normal home environment created by [others].” Maricopa Cty. Juv.
Action No. JS-5609, 149 Ariz. 573, 575 (App. 1986). The statute does not
define “a period of years” and Arizona courts have not identified a
definitive milepost at which “a sentence is sufficiently long to deprive a
child of a normal home for a period of years.” Michael J. v. Ariz. Dep’t of
Econ. Sec., 196 Ariz. 246, 251, ¶ 29 (2000). Each case instead depends on its
own facts. Id.



                                        4
                        CHARLES V. v. DCS, et al.
                          Decision of the Court

¶14            The Arizona Supreme Court has articulated six factors to
determine whether a parent’s incarceration compels termination of parental
rights. Id. at 251-52, ¶ 29. These non-exclusive factors are: (1) the length
and strength of any pre-incarceration relationship between parent and
child, (2) how well the parent-child relationship can be continued and
nurtured during the incarceration, (3) the age of the child and the
relationship between the child’s age and the likelihood that incarceration
will deprive that child of a normal home, (4) the length of the sentence, (5)
the availability of another parent to provide a normal home life, and (6) the
effect of the deprivation of a parental presence on the child at issue. Id.

¶15           The record contains reasonable evidence to support the
juvenile court’s decision:

¶16           Length and strength of pre-incarceration relationship. The
record reflects that Father had a poor and sporadic pre-incarceration
relationship with the children. He missed much of their childhood
handling his “extensive” legal troubles. The children described no pre-
incarceration “bond” with Father and “d[id] not wish to return to” him.
The record shows that Father neglected the children for years, ignoring
their basic medical and education needs. The record also shows that Father
inflicted trauma on the children and physically abused C.V.

¶17           Relationship during incarceration. The children never visited
Father in prison. They asked not to. Father wrote one letter to the children
while incarcerated. He had several phone calls with the children, but Aunt
terminated the calls for a time because of Father’s inappropriate behavior.
Nor has Father provided any financial support.

¶18            Age of children, length of absence and deprivation of normal
home. Although not voluminous in absolute terms, Father’s 30-month
sentence represents a substantial and meaningful period in the children’s
development. C.V. will turn from 13 to 15 years old. J.V. will turn from 6
to 8 years old. And Father points to his earliest potential release date, but
he must still enter drug rehabilitation afterward, which adds more time and
uncertainty to any reunification. See Christy C. v. Ariz. Dep’t of Econ. Sec.,
214 Ariz. 445, 451, ¶ 18 (App. 2007). Nor did the record show that Father’s
return would mean a normal home.

¶19          Available parent.     Mother abandoned the children. The
children have no parent to provide a normal home life in Father’s absence.

¶20           Father counters with conflicting evidence that supports his
position, but we do not reweigh the evidence on appeal. Alma S. v. Dep’t of


                                      5
                         CHARLES V. v. DCS, et al.
                           Decision of the Court

Child Safety, 245 Ariz. 146, 151, ¶ 18 (2018). Father also contends that 2.5
years is a “relatively short” prison sentence. Compared to what he faced,
that may be true. But a prison term of 2.5 years can support termination
based on length of felony sentence. See Jeffrey P., 239 Ariz. 212, 214-15, ¶¶
7, 10, 13-14 (App. 2016) (affirming termination based on a 2.5-year
sentence). Our decision also must account for historical facts and particular
circumstances, including Father’s sporadic and traumatic presence in the
children’s lives. Michael J., 196 Ariz. at 251, ¶ 29 (“In some instances, a 20-
year sentence might not provide sufficient basis for severing an
incarcerated parent’s rights, while in another case a 3-year sentence could
provide the needed basis.”).

              B.     Active Efforts (ICWA)

¶21           Father contends that DCS did not provide clear and
convincing evidence of “active efforts” to prevent an Indian family from
breaking up. Father has shown no abuse of discretion. The Nation’s case
manager testified that active efforts had been made but did not succeed.
The record also reflects active yet unsuccessful efforts, including the
placement of siblings in a family home, the Nation’s active role, children’s
counseling and phone contact while incarcerated. 25 C.F.R. § 23.2 (relevant
efforts include invitations for child’s tribe to participate, locating the child
with family members and keeping siblings together). The Nation also
worked with Aunt about tribal membership and Aunt encouraged the
children to explore their heritage.

                               CONCLUSION

¶22           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         6